Citation Nr: 1446210	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-49 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973 in the Marines, and from January 1974 to October 1977 in the Coast Guard.  He had additional service in the Coast Guard from October 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 (back) and June 2011 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran initially requested a videoconference hearing before a Veterans Law Judge with respect to his claim for entitlement to service connection for a back disability.  The Veteran was scheduled for a videoconference hearing in April 2012.  However, in a March 2012 letter, the Veteran's representative stated that the Veteran had agreed to waive his right to testify at the scheduled hearing.  However, the Veteran's representative specifically added that the Veteran was not waiving his right to testify at a hearing before a member of the Board with regard to his claim for PTSD.   

The Board also notes that the Veteran was previously denied service connection for a back injury due to a motor vehicle accident in July 2005.  A March 2006 rating decision confirmed the denial.  The Veteran did not appeal the rating decision and it became final.  In an August 2007 claim, the Veteran requested entitlement to service connection for the spine, secondary to herbicide exposure in Vietnam.  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Federal Circuit held that the term "factual basis" is defined as the veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  No back injury was diagnosed prior to the March 2006 rating decision which denied the Veteran's claim.  As the Veteran's claim that he has a back disability due to exposure to herbicides is distinct from his claim that he had a back injury due to an in-service car accident, the Board agrees with the RO's interpretation of the claim as a new claim.  The Veteran has not indicated that he wishes to reopen his claim for entitlement to service connection for a back injury due to an in-service car accident, or presented any arguments in this regard.  Thus, the issue has not been raised.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran made his most recent formal claim for entitlement to a TDIU in September 2013, which was denied in a July 2014 rating decision.  Although the Veteran has not filed a notice of disagreement in response to the July 2014 rating decision, the Board notes that the issue of TDIU is part and parcel of the PTSD initial rating issue on appeal before it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is no indication that the Veteran has ever been scheduled for a VA examination to determine whether it is at least as likely as not that he has a back disability that is related to service, to include exposure to herbicides, as directed by the Board's June 2012 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

In addition, since the Board's June 2012 Remand, the Veteran filed a substantive appeal with respect to the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD.  Significantly, the Veteran indicated on his April 2014 substantive appeal that he wished to testify before a Veterans Law Judge at a Travel Board hearing.  Although the Veteran received correspondence dated in July 2014 notifying him that he was placed on the list of persons waiting to testify at a Travel Board hearing, it appears that the claims file was returned to the Board before a Travel Board hearing was scheduled.  Therefore, the Board finds that a remand is necessary to schedule the Veteran for a Travel Board hearing with respect to his PTSD claim.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before the Board at the RO, including with respect to his claim for entitlement to an initial rating in excess of 50 percent for PTSD.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

3.  Schedule the Veteran for a VA examination to determine the etiology of all current back disability.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that he has a back disability that is etiologically related to service, to include exposure to herbicides.

The VA clinician is requested to provide a thorough rationale for the opinion provided.  The clinician should review the claims file and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, forward the Veteran's claims folder to a VA clinician for review and to provide an opinion as to whether it is at least as likely as not that the functional impairment resulting from the service-connected disabilities, considered in combination, preclude the Veteran from maintaining substantially gainful employment consistent with his education and occupational experience.  Rationale must be provide for the opinion proffered.  If the VA clinician determines that additional examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled. 

5.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



